DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 03/17/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Banhegyesi et al (USPN 2016/0253367).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3, 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Banhegyyesi et al (USPN 2016/0253367).
Regarding claim 1, Benhegyyesi discloses an electronic apparatus (see figure 1) comprising: a display (a LCD display 23) configured to display an image (see par. 0072); 
a main circuit (154) comprising a driving circuit (210) configured to drive the display (a DSP processor 210 of the meter circuit 154 processes the measured voltage and current and displays the information on a LCD display 23 to inform users ); and 
a power supply circuit (a power supply shown in figure 29) configured to receive external power from an external power supply and supply operating power to the main circuit (via an input power connector 346, see par. 0110), wherein the power supply circuit comprises: a converter (394) configured to convert the external power into the operating power; and 
a lightning protection circuit (396, 406) connected in parallel between the external power supply and an input end of the converter, wherein the lightning protection circuit comprises: a varistor (e.g. MOV1) configured to have a first rated voltage (a rating voltage of the MOV1) corresponding to a breakdown voltage of a device of the converter (see par. 0123); and 
a surge arrester (a discharge tube 406) connected in series to the varistor and configured to have a second rated voltage (a rating voltage of the GDT 406), wherein, based on the external power of the external power supply (an AC power inputs 362, 364, 366, 368)  being higher than the first rated voltage of the varistor, the varistor is clamped so that a voltage applied to the converter does not exceed the first rated voltage (the MOV1 clamps when the AC input 398 exceeds a breakdown voltage of MOV1), and wherein, based on a voltage applied to the surge arrester being equal to or higher than the second rated voltage, the surge arrester is short-circuited (the GDT 406 conducts and clamps a voltage between phase to ground when a voltage at the input exceeds a breakdown voltage of the GDT) (see par. 0127).
Regarding claim 2, Banhegyyesi discloses wherein the external power supply comprises a commercial alternating current (AC) power supply (the multi-phase power supply, see figure 29).
Regarding claim 3, Banhegyyesi discloses wherein the lightning protection circuit (396, 406) is connected to both ends of the external power supply and shares a same ground (an earth potential) as the external power supply (see fig. 29).
Regarding claim 14, Banhegyesi wherein the main circuit comprises a processor (a DSP board 210)  configured to execute a control program of the electronic apparatus (10).
3.	Claim 17 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Marcinkiewicz et al (USPN 2017/0302165).
Regarding claim 17, Marcinkiewicz discloses an electronic apparatus (figure 19) comprising:
a main circuit (1016’); and
a power supply circuit (1000’) configured to receive external power from an external power supply and supply operating power to the main circuit,
wherein the power supply circuit comprises:
a converter (1018) configured to convert the external power into the operating power; and
a lightning protection circuit (1008’) connected in parallel between the external power supply and an input end of the converter,
wherein the lightning protection circuit comprises:
a varistor (1308) configured to have a first rated voltage (a rating voltage of MOV 1308) corresponding to a breakdown voltage of a device of the converter; and
a surge arrester (a gas discharge tube 1310) connected in series to the varistor and configured to have a second rated voltage (a rating voltage of GDT 1310),
wherein the power supply circuit further comprises an electromagnetic interference (EMI) filter (1006’) comprising a coil (1306) that is provided between the external power supply and the varistor (1308), and a capacitor (1312) that is connected in parallel with the lightning protection circuit (see figure 19),
wherein, based on the external power of the external power supply being higher than the first rated voltage of the varistor, the varistor is clamped so that a voltage applied to the converter does not exceed the first rated voltage (the MOV 1308) clamps when the AC input voltage exceeds the breakdown voltage of the varistor 1308), and
wherein, based on a voltage applied to the surge arrester being equal to or higher than the second rated voltage, the surge arrester is short-circuited (the GDT 1310 conducts and clamps the transient voltage between the line to ground when the AC input exceeds the breakdown of the GDT 1310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Marcinkiewicz.
	Regarding claim 4, Banhegyesi discloses all limitations of claim 1 as discussed above, but does not disclose a second varistor as claimed. 
Marcinkiewicz discloses a surge voltage protection circuit (see figure 19) comprises a second varistor (1302) connected between a first series of the varistor (1308) and the surge arrester (1310) and an external power supply, and configured to have a third rated voltage (a rating voltage of the MOV 1302).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protection of Banhegyesi to incorporate a second varistor as disclosed by Marcinkiewicz in order to provide additional protection such that preventing downstream circuits from a surge event.
5.	Claims 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi in view of Marcinkiewicz (USPN 2017/0302160).
	Regarding claim 12, Banhegyesi discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the rectifier as claimed.
Marcinkiewicz discloses  a protection circuit comprises a power supply includes a synchronous bridge type rectifier circuit (see par. 0008). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rectifier of Banhegyesi to incorporate a synchronous bridge type rectifier circuit as disclosed by Marcinkiewicz in order to improve an efficiency of rectification.
Regarding claim 11, Banhegyesi discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the power supply as claimed.
Marcinkiewicz discloses converter comprises a power factor correction circuit (300, see figure 3a) configured to perform a power factor correction of the power supply circuit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the converter of Banhegyesi to incorporate a  power factor correction circuit as disclosed by Marcinkiewicz in order to maximize a real power drawn from the power supply.
Regarding claim 16, Banhegyesi discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the converter as claimed.
Marcinkiewicz discloses converter comprises comprises a switch mode type direct current DC-DC converter (408).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the converter of Banhegyesi to incorporate 
a switch mode DC-DC converter as disclosed by Marcinkiewicz in order to provide more power efficiency. 
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banhegyesi  in view of Hari et al (USPN 10,193,437).
Regarding claim 13, Banhegyesi discloses all limitations of claim 1 as discussed above, but does not disclose a bridgeless rectifier as claimed.
Hari discloses a power conversion circuit comprises a bridgeless rectifier circuit includes a switch (see figure 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rectifier circuit of Banhegyesi to incorporate a bridgeless rectifier as disclosed by Hari in order to minimize losses and heat generations.

Allowable Subject Matter
7.	Claim 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836